Lewis, J.
Upon the allegations contained in the petition and answer, which at the hearing were admitted to he true and to embrace all the facts necessary to a clear understanding of the issues involved, and especially in view of the concessions made in the defendant’s answer, there was no error in granting the interlocutory injunction.

Judgment affirmed.


All the Justices concurring.

Mrs. Johnson answered, that in her suit against the plaintiff in describing the property she alleged that the east line of it was 210 feet, when in fact it should have been 290 feet, the description being in all other respects correct and in full conformity to the deeds conveying the property; that this error occurred in the verdict and judgment predicated on her suit, and in making her quitclaim deed for the purpose of levy and sale she followed the description as set out in the suit, verdict and judgment, believing that she was conveying fon said purposes the entire property theretofore ■ sold to Hanye; and that she is willing that the entire record in said suit be made to conform to the deeds conveying the property. She therefore prays that the suit, verdict, judgment and levy be so amended as to make it conform to the truth, and to follow the description as set out and embraced in the deed from Sterling, trustee, as set out in the petition, and that upon her filing quitclaim deed correcting the deed of file so far as relates to the error in the description, the sheriff cause the property to be sold under the levy now in force, without readvertisement, at the next sheriff’s, sales day succeeding the judgment of this court.
The court granted the injunction as prayed for; and held that there was no jurisdiction at this interlocutory hearing in advance of the appearance term to render a final decree correcting said error, or to grant the prayers of defendant upon mere motion at this time.
R. B. Blackburn, for plaintiff in error,
Alexander & Lambdin, contra.